75j mo-ofr
February 6th,2015

                                                                      RECEIVED IN
Abel Acosta,Clerk                                                COURT OF CRIMINAL APPEALS
Court of Criminal fippeals
P.O.Box 12308,Capital Station
Austin,Texas 78711
                                                                       FEB. 10 2015


RE   :Tr.Ct.No.2007-CR-9932, Application For Writ of Mandamus to^e'f1?ef?*C8@r
Dear Clerk:


      Enclosed   please   find Movant's Writ Of Mandamus to be filed with the Court
at its earliest time available, Thank you.


     I am including the "INDICTMENT" as exhibit of the Charge Movant's case.


     Your assistance in this matter is greatly appreciated.




                                                    Sincerely,
                                                       7-
                                                   /S/TERRY TMfoOR_TDCJ#&607771
                                                      Easthamnfnit
                                                       2665 Prison Rd.#l
                                                      Lovelady,Texas 75851
                                                         Relator Pro se




                                        1 of 1
                                                    NO.
)



TERRY TAYLOR                                                   §             IN THE 144TH DISTRICT COURT
TDCJ#1607771,
       RELATOR
V.                                                             §             OF BEXAR COUNTY , TEXAS
DONNA KAY McKINNEY,
COUNTY DISTRICT CLERK
IN HER OFFICIAL CAPACITY,                                      §
       RESPONDENT.


                         PLAINTIFF'S ORIGINAL APPLICATION WRIT OF MANDBBOS


r TO THE HONORABLE JUDGES OF COURT OF CRIMINAL APPEALS:

     COMES        NOW,TERRY       TAYLOR,TDCJ#1607771,Relator,pro                    se     in   the above-styled
and     numbered          cause      of     action        and files this Original Application For Writ
of     Mandamus,pursuant               to    Article       64.01(c),TEXAS CODE CRIMINAL PROCEDURE,and
would show the Court the following:


                                                               I.

RELATOR


     TERRY TAYLOR,TDCJ#1607771,is                    an     offender incarcerated in the Texas Depart
ment of Criminal Justice-CID, and appearing pro se,who can be located at Eastham
Unit,2665 Prison Rd.#l,Lovelady,Texas.75851.
    • Relator       has    exhausted          his     remedies         and has no other adequate remedy at
law.

      The act sought to be compelled is ministerial /not discretionary in nature.
TCCCP.64.01(c)             requires         Respondent         to     file   Relator's      preliminary "MOTION
FOR     APPOINTMENT'        OF       COUNSEL,to           assist Relator in filing his "MOTION FOR DNA
TESTING"          ,any     answers          filed,and       a certificate reciting the date upon which
that     finding          was    made, if       the        convicting court decides that there are no
issues       to     be     resolved. No copy of the Motion for Appointment of Counsel,any
answers       filed,and          a     certificate          reciting       the date upon which that finding
was made and have been transmitted to the Relator DENIED of the NOTICE                                     from

the District COurt. As                     required       by   the     MINISTERIAL        DUTIES of the District
Clerk's Office.


                                                                     II.


      Respondent,Donna               Kay    McKinney, in her capacity as District Clerk of Bexar
County,Texas has a Ministerial Duty to recieve and file all papers in a.criminal
proceedings         and perform all other duties imposed on the Clerk by law pursuant
to    TCCP       art.2.21,         and    is responsible under this article to comply with and
file all            papers in criminal proceedings as in the instant case Relator never
recieved         any      answers       of     his motion for appointment of counsel being DENIED
which was filed An October 14,2014.
     The      District       Court       of     144th      Bexar County,Texas is also in violation of
ministerial            duties      in    DENYING Relator's "MOTION FOR APPOINTMENT OF COUNSEL"
as    per      the literal reading of Chapter 64.01(c),plain language.This is a pre
liminary         motion       in    order to          have an attorney appointed to assist Relator
with a motion for DNA testing once the attorney has been appointed.


                                                            III.



     Relator         has    gone well beyond any requirements or obligations imposed upon
him     by     the       T.C.C.P.        In contrast to Relator's efforts,respondent has wholly
failed        to     comply with           the Texas Code Criminal Procedure art.2.21,is acting
in    BAD      FAITH        ,and    has       also failed to afford, Relator the professional and
common        courtesy        of    any written responses to his correspondence and request.
If    Respondent            violates      this      procedure, ministerial duties,and thus the laws
of    the      state.Because Relator's letters,Relator has repeatedly put Respondent
on    NOTICE         that     Relator seeks the COPIES of date of DENIAL of Relator's pre
liminary          "MOTION FOR            APPOINTMENT OF            COUNSEL"   filed in the District COurt
of    144th         Bexar     County,Texas.As. per             WINTER-V-PRESIDING JUDGE,118 SW3d 775,
[1-3]        Furthermore,it             says    the     Court SHALL appoint counsel, if the defendant
informs          the     court he intends to file a motion under Chapter 64,and the Court
finds        him,      indigent,Id. per the literal reading of the statute,the defendant
need       not      ask     even    to       be appointed an attorney. Relator herein met all the
criteria          for.    obtaining        DNA      testing    of evidence under Chapter 64 in all of
the T.C.C.P.              and Court of Criminal Appeals held: "Theissue before us is,when
defendant           has     met    the test for appointment of counsel under 64 of the Texas
Code       Criminal Procedure,whether the convicting court has discretion to "DENY"
appointment            of    counsel.          We   hold    that,notwithstanding the improbability of
obtaining relief, appointment of counsel is mandatory.The Court further held at
page 775,Winter-V-Presiding Judge,supra Texas Code Criminal Procedure art.64.01
(c)(Vernon Supp.2009),that the article says a person is ENTITLED to counsel
under that chapter Id. and the court SHALL appoint counsel for defendant
if     the       defendant         informs the Court he intends to file a motion under 64,and
the court           finds        him indigent. Id. per the literal reading of the statute,the
defendant need not even ask to be appointed an attorney.The court MUST APPOINT
if     the     TWO        (2)     basic       requirements of Article 64.01(c),T.C.C.P See: Neveu-
V-Culver,105          SW3d         641,642(Tex.Crim.App.2003),defendant                  TERRY   TAYLOR   filed
a     motion        informing the court that he is indigent by submitting a declaration
of     indeigency           under        penalty      of     perjury.        See In re Bodriguez,77 SW3d 461.
Furthermore,               In     Robert       Whitfield,430          SW3d    405(Tex.Crim.App.2014),Stated:
"     But    Judge's            refusal       to     appoint    counsel for post-conviction dna testing
is     not     an     immediate appeallable order under 64.05,because it is preliminary
decision           that     is     appropiately            reviewed     as     alleged ERROR after the motion
has been denied."


                                                             PRAYER



      WHEREFORE PREMISES,CONSIDERED^ Relator                          TERRY       TAYLOR,pro   se,respectfully
request        a    finding            that    the     Respondent did not comply with the ministerial
duties       upon her official capacity when she did not give NOTICE to the Relator
Mtotion        For        Appoitment          of    Counsel and Relator prays for an order directing
respondent           to     any        answers      filed, and certificates reciting the date of the
                                                         sq;?
DENIAL       of     said         motion filed and Relator^* prays that the Court of Criminal
Appeals        compells           the     District       Court to Appoint Counsel for Relator to file
his     Motion       for         DNA     testing       in this Capital Murder-other felony charge,and
any other relief Relator is entitled to by the laws governing this Statutes.



                                                                             /S/TERRYOfAYLOR-TDCJ #1607771
                                                                                     Pro se Litigant


                                 CERTIFICATE                         OF      SERVICE



    I,TERRY TAYLOR,certify that a true and correct copy of the foregoing document
was served on the Court Clerk,for the 144th District Court of Bexar County,Texas
Contemporaneous                 with    this       delivery,     a    copy     was delivered to the District
Attoney      of      Bexar        County representing the State of Texas and assigned to the
above-mentioned District Court.


       Executed this 6th                day of February,2015.


                                                                             /S/TERRY^AYLgR-TDCJ'-tl607771
                                                                                   Relator Pro se
STATE OF TEXAS              ;§
HOUSTON COUNTY,TEXAS §


                                        AFFIDAVIT


      I,TERRY   TAYLOR,being presently incARCERATED AT THEEastharn Unit,2665 Prison
RD.#l,Lovelady,Texas         75851,do   declare   under    penalty   of   perjury the facts
and    allegations     in    the   above APPLICATION FOR WRIT OF MANDAMUS are true and
correct.




     Executed this 6th day of February,. 2015.



                                                          /S/TERRY                                       NO.




TERRY TAYLOR                                  §        IN THE 144TH JUDICIAL
TDCJ#1607771
       RELATOR                                §
VS.                                           §         DISTRICT COURT      OF

DONNA KAY McKINNEY,
COUNTY DISTRICT CLERK
IN HER OFFICIAL CAPACITY,                               BEXAR     COUNTY , TEXAS
           RESPONDENT.
                                              §


                                            ORDER



      On    this day,came to be heard the following Relator's Application for Writ
of Mandamus and it appears to the Court that the same should be:


            GRANTED




      IT    IS THEREFORE ORDERED THAT the District Clerk shall immediately transmit
to     Relator    a copy of the DENIAL of Relator's preliminary Motion For Appoint
ment        of   Counsel,any   answers filed,and a certificate reciting the date upon
which that transmittal was made.



      SIGNED on this the        _day of                ,2015.




                                                                PRESIDING   JUDGE




                                            1 of 1
                                                                                           FILED
CLERK'S ORIGINAL
                                                                                           O'CLOCK.       M


Name: TERRY TAYLOR                                                                     -"MOV 0 1 2007
                                                                                    MARGARET G. MONTEMAYOR
Address: 415 Bundy, San Antonio, TX 78220-2303                                            DISTRICT CLERK
                                                                                       iEXARCOiJNTY, TEXAS

Complainant: Mariano Sanchez
                                                                                                  DEPUT
CoDefendants:

Offense Code/Charge: 090114 - CAPITAL MURDER - OTHER FELONY
GJ: 476675                     PH Court:              Court #:
JN #: 1261110-1                SID#:586269            Cause#
                                                                           2007-CR-99 32
Witness: State's Attorney                  _____^_„_
                                           TRUE BILL OF INDICTMENT

IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS, the Grand Jury of Bexar County, State of
Texas, duly organized, empanelled and sworn as such at the September term, A.D., 2007, of the 399] H
Judicial District Court of said County, in said Court, at said term, do present in and to said Court that in the
County and State aforesaid, and anterior to the presentment of this indictment, and:
on or about the 11th Day of July, 2007, TERRY TAYLOR, hereinafter referred to as defendant did intentionally
-ause the death of an individual, namely, Mariano Sanchez, hereinafter referred to as complainant by
SHOOTNG THE: COMPLAINANT WITH ADEADLY WEAPON, NAMELY, AFIREARM, and the defendant was
in the course of committing or attempting to commit the offense of ROBBERY OF Mariano Sanchez;


AGAINST THE PEACE AND DIGNITY OF THE STATI

                                                         reman of the Grand Jury




                              INDICTMENT - CLERK'S ORIGINAL